Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on May 18, 2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the welding wire travels along the outer circumferential surface of the first and second sheaves for approximately 180 degrees”. It is unclear as to what is meant by “for approximately 180 degrees” with respect to the travel path along the out circumferential surface of the first and second sheaves. Claim 3 depends upon claim 2 which required the first sheave to be substantially level with the inlet port and the second sheave to be substantially lever with the output port but does not define a specific shape for the wire path between the first and second sheaves. It appears that the travel path between the first sheave and inlet port and the second sheave and the outlet port would be approximately a straight line (i.e. approximately 180 degrees). The limitation fails to clearly point out the travel path being approximately 180 degrees with respect to the first and second sheaves as arranged and aligned in claims 1 and 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 20120186689 A1), cited on IDS dated April 10, 2019.
Regarding claim 1, Burns et al. discloses a wire shaping device (wire straightner 1, Fig.1) for shaping a welding wire from a wire storage container to a welding gun (¶0001, ¶0003, ¶0021), comprising: an inlet port (inlet guide tube 10, Fig. 1) for receiving the wire (14, Fig. 1); a first rotatable sheave (first roll straightner sheave 16, Fig. 1) for receiving the wire (14) from the inlet port (10), the first rotatable sheave (16) being rotatable in a first direction (“The first roll straightner sheave 16 also has a centered axle 21 that allows it to rotate in the direction of the forward path of the wire 14.”, ¶0032); a first rotatable roller (wire guide sheave 11, Fig. 1, "Sheave" as used herein is a wheel or roller with a groove in its circumferential surface for guiding wire, ¶0023) operatively associated with the first rotatable sheave (16) so that as the welding wire (14) rotates along an outer circumferential surface of the first rotatable sheave (16), the welding wire (14) passes between the outer circumferential surface of the first rotatable sheave (16) and the first roller (11) as shown in Fig. 1; a second rotatable sheave (center sheave roller 18, Fig. 1) for receiving the wire (14) from the first rotatable sheave (16), the second rotatable sheave (18) being rotatable in a second direction, the second direction being opposite of the first direction (“This sheave 18 has a centered axle 22 that will allow rotation of the sheave 18 opposite of the travel of the wire 14”, ¶0033); a second rotatable roller (second roll straightner sheave 19, Fig. 1) operatively associated with the second rotatable sheave (18) so that as the welding wire (14) rotates along an outer circumferential surface of the second rotatable sheave (18), the welding wire (14) passes between the outer circumferential surface of the second rotatable sheave (18) and the second roller (19) as shown in Fig. 1; and an outlet port (outlet guide tube 32, Fig. 1) for receiving the wire (14) from the second rotatable sheave (18).

    PNG
    media_image1.png
    267
    632
    media_image1.png
    Greyscale

Regarding claim 2, Burns et al. discloses the wire shaping device of claim 1, wherein a top portion of the outer circumferential surface of the first sheave (16) is substantially level with the inlet port (10) and wherein a top portion of the outer circumferential surface of the second sheave (18) is substantially level with the output port (32). The broadest reasonable interpretation was given to the phrase “substantially level” using the plain meaning of the claim language in light of the specification. In this case “substantially level” is interpreted to be level or close to being level. 
Regarding claim 3, Burns et al. discloses the wire shaping device of claim 2 wherein the welding wire (14) travels along a top portion of the outer circumferential surface of the first sheave (16) and a bottom portion of second sheaves for approximately 180 degrees as shown in Fig. 1.
Regarding claim 4, Burns et al. discloses the wire shaping device of claim 1, further comprising a mounting plate (“mounting plate 3, Fig. 1, a mounting plate 3 which is used to mount the components of the first unit in a predetermined manner, namely, such that the components are linearly aligned from right to left (the direction of the flow of the wire being processed through the unit”, ¶0027) the mounting plate for securing the inlet port (10), the outlet port (32), the first and second sheaves (16, 18) and the first and second rollers (11, 19) in a predetermined position with respect to each other, see Fig. 1.
Regarding claim 5, Burns et al. discloses the wire shaping device of claim 4, wherein the mounting plate (3) further comprises an opening formed therein (slotted vertical opening 25 near the forward edge 7 of the mounting plate 3, ¶0037) so that the mounting plate (3) can be secured adjacent to a welding wire feeder.
Regarding claim 6, Burns et al. discloses the wire shaping device of claim 1, wherein the inlet port (10) and the outlet port (32), each include a wire guide sleeve (inlet port including a hollow conduit, 10 and outlet port (32) including plastic conduit 27, ¶0039, Fig. 1) having an opening for receiving and passing the wire (14) therethrough.
Regarding claim 8, Burns et al. discloses the wire shaping device of claim 1, wherein at least one of the first and second sheaves (16, 18) includes a groove formed in the outer circumferential surface for guiding the wire ("Sheave" as used herein is a wheel or roller with a groove in its circumferential surface for guiding, ¶0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 20120186689 A1).
Regarding claim 7, Burns et al. discloses the wire shaping device of claim 6, and disclose wherein the outlet wire guide (hollow conduit of port 32) is coupled to a flexible conduit (27, Fig. 1) for guiding the wire (14) from the wire shaping device, the flexible conduit comprising a plastic or elastomeric material (¶0039). Burns et al. does not expressly disclose the inlet port wire guide being coupled to a flexible conduit for guiding the wire to the wire shaping device. However, since the prior art discloses the plastic conduit (27) connected to the outlet port wire guide for protecting the wire being connected to a welding torch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inlet port wire guide to be coupled to a flexible conduit as used on the outlet port wire guide for the purpose of protecting the wire from the wire storage device to the wire shaping device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761